district court is obligated to dismiss an action." Smith v. Eighth Judicial
                   Dist. Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997). Because no
                   disputed factual issues exist and the district court was obligated to
                   dismiss this action pursuant to clear authority, we exercise our discretion
                   to consider this petition. Id.
                                     FACTS AND PROCEDURAL HISTORY
                               Real party in interest William Nathan Baxter was admitted to
                   St. Rose Dominican Hospital on August 16, 2012. Baxter was transferred
                   to Scripps Green Hospital in La Jolla, California, on August 21, 2012, and
                   was later transferred to a third hospital. On January 27, 2014, Baxter
                   filed a complaint alleging medical malpractice against St. Rose, petitioners
                   Brian Lipman, M.D., DuIce Quiroz, M.D., Scott Selco, M.D., Syed
                   Akbarullah, M.D., Shalini Bhatia, D.O.. Jessica Gordon, D.O., and Nerie
                   Jamison, DNP, who treated Baxter at St. Rose, and petitioner IPC The
                   Hospitalist Company, Inc., the employer of Bhatia, Gordon, and Jamison.
                   The complaint states that "Plaintiff, in the exercise of reasonable
                   diligence, could not have discovered that his injuries may have been the
                   result of negligence until in or about December 2012, when copies of
                   Plaintiffs medical records were obtained on Plaintiffs behalf."
                               Attached to the complaint was the affidavit of Baxter's
                   medical expert, Joseph Cadden, M.D. Although this affidavit states that
                   Cadden reviewed Baxter's medical records from St. Rose as well as the two
                   hospitals that Baxter was admitted to after he was transferred from St.
                   Rose, the affidavit discusses only the treatment received by Baxter at St.
                   Rose in determining that petitioners fell below the applicable standard of
                   care in treating Baxter. Petitioners filed motions to dismiss in the district
                   court, arguing that Baxter failed to file his complaint within one year after
                   he discovered, or through the use of reasonable diligence should have
SUPREME COURT
        OF                                               2
     NEVADA


(0) 1947A    et.
                     discovered the injury, as is required by NRS 41A.097. Baxter argued in
                     opposition that he was not aware that he had a claim against petitioners
                     until he received Cadden's expert affidavit on August 16, 2013, and thus,
                     NRS 41A.097's one-year statute of limitations did not begin to run until
                     that date. The district court denied the motions to dismiss, and this
                     petition followed.
                                 NRS 41A.097(2) provides that "an action for injury. . . against
                     a provider of health care may not be commenced more than . . . 1 year
                     after the plaintiff discovers or through the use of reasonable diligence
                     should have discovered the injury. . . ." This court explained in Massey v.
                     Litton, 99 Nev. 723, 726-28, 669 P.2d 248, 250-52 (1983), that NRS
                     41A.097(2)'s one-year limitation period is a statutory discovery rule that
                     begins to run when a plaintiff "knows or, through the use of reasonable
                     diligence, should have known of facts that would put a reasonable person
                     on inquiry notice of his cause of action." This court further explained that
                     the term "injury," as used in the one-year limitation period, encompasses a
                     plaintiffs discovery of damages as well as discovery of the negligent cause
                     of the damages. Id. at 728, 669 P.2d at 252.
                                 Petitioners argue, among other things, that Baxter knew as of
                     the date he received his medical records from St. Rose in December 2012
                     that he may have a claim against petitioners, and thus, his January 27,
                     2014, complaint was untimely. In addition to the arguments made in the
                     district court, Baxter contends that, although he received his St. Rose
                     medical records in December 2012, he did not receive the medical records
                     from the two hospitals to which he was transferred after he left St. Rose
                     until June 2013. Because those medical records were necessary to
                     determine the cause of his injury, Baxter argues, the one-year statute of


SUPREME COURT
        OF                                                 3
     NEVADA


(0) 194Th    44P49
                 limitations did not begin to run until June 2013, and thus, his January
                 2014 complaint was timely.
                              Having considered the parties' briefs and appendices, we
                 conclude that Baxter's one-year statute of limitations began to run against
                 petitioners when he received the medical records from St. Rose. See Winn
                 v. Sunrise Hosp. & Med. Ctr., 128 Nev. „ 277 P.3d 458, 462-63
                 (2012) (concluding that the accrual date for a statute of limitations is a
                 question of law when the facts are uncontroverted). It is uncontroverted
                 that Baxter received his medical records from St. Rose by no later than
                 December 2012. And a review of Cadden's expert affidavit shows that,
                 although the affidavit references that Cadden reviewed the medical
                 records obtained from the two other hospitals to which Baxter was
                 transferred, Cadden's conclusions that petitioners fell below the applicable
                 standard of care in their treatment of Baxter are derived from the St. Rose
                 records. 1
                              When he received the St. Rose medical records, Baxter had
                 already retained an attorney and "had access to facts that would have led
                 an ordinarily prudent person to investigate further into whether [his]
                 injury may have been caused by someone's negligence," id. at , 277 P.3d
                 at 463, and therefore, he was on inquiry notice of his potential claims



                       'In his conclusions regarding how petitioner Gordon fell below the
                 applicable standard of care, Cadden does reference records obtained from
                 Scripps Green Hospital. Based on the additional documents submitted by
                 Baxter in his appendix to his answer to this petition, however, it is evident
                 that most of the alleged actions on which Cadden bases his opinion that
                 Gordon fell below the standard of care are based on records obtained from
                 St. Rose. Baxter was therefore on inquiry notice of his claim against
                 Gordon at the time that he obtained the St. Rose records. Winn, 128 Nev.
                 at , 277 P.3d at 463; Massey, 99 Nev. at 726-28, 669 P.2d at 250-52.

SUPREME COURT
        OF                                             4
     NEVADA


10) 1947A    0
                   against petitioners no later than December 2012, and thus, his January
                   27, 2014, complaint was untimely. The district court therefore erred in
                   denying petitioners' motions to dismiss. Accordingly, we
                               ORDER the petition GRANTED AND DIRECT THE CLERK
                   OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                   district court to grant petitioners' motions to dismiss and to dismiss real
                   party in interest's complaint. 2



                                                                      J.
                                            Hardesty


                   .c)c=iLA-1 (2,3              J.
                   Douglas                                   Cherry




                   cc: Hon. Douglas Smith, District Judge
                        Carroll, Kelly, Trotter, Franzen, & McKenna
                        Alverson Taylor Mortensen & Sanders
                        John H. Cotton & Associates, Ltd.
                        Lemons, Grundy & Eisenberg
                        Cogburn Law Offices
                        Schuering Zimmerman & Doyle LLP
                        Gary Logan
                        Kenneth M. Sigelman & Associates
                        Eighth District Court Clerk



                         2 In light of this order, we deny as moot petitioners' emergency
                   motion for a stay of the district court proceedings. Additionally, having
                   considered Baxter's August 13, 2014, motion to include correspondence in
                   his appendix, we grant the requested relief. The appendix at issue in the
                   motion was already filed by the clerk of this court on August 26, 2014.

SUPREME COURT
        OF                                              5
     NEVADA


(0) 1947A    ec.